DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. Applicant argues that movement of sealing means 3 in Stoltz does not expand the sample chamber and instead increases the volume of an intermediate region. This is not found persuasive. The broadest reasonable interpretation of “sample chamber” would include the intermediate region. Applicant also argues that any partial vacuum generated by sealing means 3 would act to draw gastro-intestinal material out of the inner chamber 8 into the intermediate region, and not into the sample chamber as recited in claim 1. This is not found persuasive. The intermediate region is included in the broadest reasonable interpretation of “sample chamber”. Applicant also argues that even if the intermediate region in Stoltz were to be considered a sample chamber, any partial vacuum generated in the region would act to draw in material through the inlet openings 4 of Stoltz, which are not one-way valves. This argument is moot because the new ground of rejection in view of WO 2016/042302 to Wrigglesworth does not rely on Stoltz for the teaching or matter specifically challenged in this argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 9-12, 17, 18, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/046485, hereinafter Stoltz, in view of WO 2016/042302, hereinafter Wrigglesworth.
Regarding claim 1, Stoltz teaches a device for sampling gastrointestinal material (device 2, Fig. 11), comprising: a capsule body (body member 25 and cap member 23) comprising a sample input (inlet openings 4); a suction mechanism configured to generate a partial vacuum (Examiner’s note: element is mapped to the elements it comprises. Page 13 lines 3 to 7); and an actuator configured to actuate the suction mechanism (Examiner’s note: element is mapped to the elements it comprises), wherein: the actuator comprises a dissolvable element (holding means) and is configured so that the dissolvable element dissolves in a predetermined region of the gastrointestinal tract (page 18 lines 13 through 19) and the dissolving of the dissolvable element causes actuation of the suction mechanism (page 12 lines 4 through 9); the suction mechanism comprises a biasing member restrained by the dissolvable element prior to actuation of the suction mechanism (pushing means 31, page 11 line 31 two page 12 line 9); the dissolving of the dissolvable element releases the biasing member (page 11 line 31 to page 12 line 9); and the biasing member is configured to expand a sample chamber within the capsule body, without any change to the outer shape and size of the capsule body, on release of the biasing member, and thereby generate the partial vacuum within the sample chamber and draw gastro-intestinal material into the sample chamber through the sample input (figure 11, page 11 line 23 to page 12 line 9).
Stoltz does not expressly disclose wherein the sample input comprises a one-way valve.
However, Wrigglesworth teaches a device for sampling gastrointestinal material (abstract) wherein a sample input comprises a one-way valve (page 7 lines 14-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz such that the sample input comprises a one-way valve, as taught by Wrigglesworth, as a simple substitution of one element (Stoltz’ inlet openings 4) for another (Wrigglesworth’s one-way valve) to obtain the predictable result of having an input for the gastrointestinal material sample.
Regarding claim 2, Stoltz and Wrigglesworth teaches the device of claim 1, Stoltz further teaching wherein: the device is configured to be taken orally (page 14 lines 29 through 32); and the actuator is configured so that the dissolvable element remains intact during transit from the mouth to the predetermined region and dissolves in the predetermined region (page 18 lines 13 through 27).
Regarding claim 4, Stoltz and Wrigglesworth teaches the device of claim 1, Stoltz further teaching wherein the suction mechanism comprises a movable element engaged within a bore via a sliding seal (figure 11, sealing means 3 in bore in middle of cap member 23), and the biasing member is configured to expand the sample chamber by driving movement of the movable element within the bore (figure 11, page 11 line 23 two page 12 line 9).
Regarding claim 5, Stoltz and Wrigglesworth teaches the device of claim 4, Stoltz further teaching wherein the movable element comprises a cylindrical piston and the bore comprises a cylindrical bore, the cylindrical piston being slidably engaged within the cylindrical bore (figure 11).
Regarding claim 9, Stoltz and Wrigglesworth teaches the device of claim 1, Stoltz further teaching wherein the sample input valve is configured to allow a pressure gradient driven passage of material from the outside of the capsule body to the inside of the capsule body through one or more sample collection openings (figure 6, page 7 line 28 to page 8 line 12), and, in the absence of a pressure gradient, to be driven to seal the one or more sample collection openings by the absence of the pressure gradient (figure 6, page 7 line 28 to page 8 line 12).
Regarding claim 10, Stoltz and Wrigglesworth teaches the device of claim 9, Stoltz further teaching wherein the capsule body comprises one or more actuator openings via which the gastrointestinal material can contact the dissolvable element and dissolve the dissolvable element when the one or more actuator openings are unsealed (Stoltz does not show the location of the dissolvable element (holding means) but inherently an opening through which the dissolvable element can be contacted and dissolved must be present near inlets 4).
Stoltz does not expressly disclose wherein the one or more actuator openings are separated from the one or more sample collection openings.
However, Wrigglesworth teaches a device (figure 3) wherein a capsule body (housing) comprises one or more actuator openings (figure 3, top of device near retention means) via which gastrointestinal material can contact a dissolvable element (retention means) and dissolve the dissolvable element when the one or more actuator openings are unsealed (page 18 lines 6-31), wherein the one or more actuator openings are separated from one or more sample collection openings (figure 3, opening at top of device near retention means is separated from opening at bottom of device for sample collection).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz and Wrigglesworth such that the one or more actuator openings are separated from the one or more sample collection openings, as taught by Wrigglesworth, as a simple substitution of one element (Stoltz’s inlet openings 4 and sample collection openings in membrane 12 seen in figure 6) for another (Wrigglesworth’s opening at the top of the device for access to the dissolvable retention means and inlet opening at the bottom of the device for sample collection as seen in figure 3) to obtain the predictable result of having an opening for access to the dissolvable element and an opening for sample collection.
Regarding claim 11, Stoltz in view of Wrigglesworth teaches the device of claim 10, wherein the one or more actuator openings are on an opposite side of the capsule body to the one or more sample collection openings (Wrigglesworth, see figure 3).
Regarding claim 12, Stoltz in view of Wrigglesworth teaches the device of claim 10, wherein the one or more actuator openings are sealed by a sealing material, the sealing material being configured such that when the device is taken orally, the sealing material will dissolve only when the device reaches the predetermined region of the gastro-intestinal tract (Stoltz, page 22 lines 16-20).
Regarding claim 17, Stoltz and Wrigglesworth teaches the device of claim 1, Stoltz further teaching wherein: the sample input valve is configured to allow a pressure gradient driven passage of material from the outside of the capsule body to the inside of the capsule body through one or more sample collection openings (figure 6, page 7 line 28 to page 8 line 12), and, in the absence of a pressure gradient, to be driven to seal the one or more sample collection openings by the absence of the pressure gradient (figure 6, page 7 line 28 to page 8 line 12); and an exterior surface of the capsule body is provided with one or more indented channels leading to one or more of the sample collection openings to reduce blocking of the one or more sample collection openings by tissue or material within the gastrointestinal tract (figure 11, page 11 lines 18 through 21).
Regarding claim 18, Stoltz and Wrigglesworth teaches the device of claim 1, Stoltz further teaching wherein: the sample input valve is configured to allow a pressure gradient driven passage of material from the outside of the capsule body to the inside of the capsule body through one or more sample collection openings (figure 6, page 7 line 28 to page 8 line 12), and, in the absence of a pressure gradient, to be driven to seal the one or more sample collection openings by the absence of the pressure gradient (figure 6, page 7 line 28 to page 8 line 12); and one or more of the sample collection openings is noncircular (figure 6).
Regarding claim 19, Stoltz and Wrigglesworth teaches the device of claim 1, Stoltz further teaching the device further comprising one or more protruding members protruding outwards relative to an average level of an outer surface of the capsule body adjacent to the sample input valve, for reducing suction based adhesion of the device to tissue or material within the gastrointestinal tract (page 11 lines 18 through 21).
Regarding claim 21, Stoltz and Wrigglesworth teaches the device of claim 1, Stoltz further teaching wherein the dissolvable element comprises a first material coated with a second material (page 22 lines 16 through 20).
Regarding claim 23, Stoltz and Wrigglesworth teaches the device of claim 21, Stoltz further teaching wherein the second material is configured such that when the devices taken orally, the second material will dissolve only when the device reaches the predetermined region of the gastrointestinal tract (page 22 lines 16 through 20).

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltz and Wrigglesworth in view of US 2010/0286660, hereinafter Gross.
Regarding claim 7, Stoltz and Wrigglesworth teaches the device of claim 1, but does not expressly disclose wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall.
However, Gross teaches a device (device 10) wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz and Wrigglesworth such that the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall, as taught by Gross, in order to delay passage of the device from the intestinal tract and stop motion of the device through the intestinal tract for a period of time (Gross, paras [0002], [0071], [0075], [0092]).
Regarding claim 8, Stoltz and Wrigglesworth in view of Gross teaches the device of claim 7, wherein the mucoadhesive material is coated with a further material so as only to become exposed when the device reaches the predetermined region of the gastrointestinal tract (Gross, para [0092], “the unit comprises an enteric coating that coats the mucoadhesive, and is configured to dissolve in the duodenum, thereby preserving the mucoadhesive until the unit arrives in the duodenum”).
Regarding claim 16, Stoltz and Wrigglesworth in view of Gross teaches the device of claim 7, wherein the mucoadhesive material is arranged on a portion of the outer surface of the device that is selected such that adhesion of the device to the lining of the intestinal wall is promoted and orientation of the device which allows gastrointestinal material to be drawn into the capsule body through the sample input valve (Gross, para [0092], coating the external surface of Stoltz’s device 2 with a mucoadhesive as Gross’s device 10 is coated would promote adhesion of the device to the lining of the intestinal wall and orient the device such that gastrointestinal material can be drawn into the capsule body through the sample input valve).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoltz in view of Wrigglesworth as applied to claim 12, and further in view of Gross.
Regarding claim 13, Stoltz in view of Wrigglesworth teaches the device of claim 12, but does not expressly disclose wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall.
However, Gross teaches a device (device 10) wherein the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall (para [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Stoltz and Wrigglesworth such that the device is coated with a mucoadhesive material configured to promote adhesion between the device and a lining of the intestinal wall when the mucoadhesive material contacts the lining of the intestinal wall, as taught by Gross, in order to delay passage of the device from the intestinal tract and stop motion of the device through the intestinal tract for a period of time (Gross, paras [0002], [0071], [0075], [0092]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791